Citation Nr: 0942395	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1955 to August 
1975, and his decorations include the Combat Infantryman 
Badge and Bronze Star Medal with V device. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 50 percent 
disability rating, effective February 10, 2006. 

In an April 2007 statement, the Veteran raised a new claim 
for entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  The Board refers 
that claim to the RO for additional development. 


FINDING OF FACT

Since February 10, 2006, the effective date of service 
connection, the Veteran's PTSD has been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

Since February 10, 2006, the effective date of service 
connection, the criteria for a rating of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2009); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  When rating a service-connected disability, 
the entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's PTSD has been rated as 50 percent disabling 
under DC 9411.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

In January 2006, the Veteran's social worker, who conducted 
sessions with the Veteran at the Pensacola Vet Center, 
submitted a statement that the Veteran's PTSD had increased 
in severity to the point that he was unable to deal with 
social interactions, especially under stressful conditions.  
When he felt threatened, he became combative.  He had 
elevated levels of hyper-arousal and experienced daily 
anxiety.  He had experienced an increase in the number of 
nightmares over the previous year.  He was also described as 
having an exaggerated startle response, and was angry and 
irritable.  The severity of his outbursts prevented him from 
applying to jobs.  He experienced intrusive memories of 
Vietnam, avoided others, and suffered from severe guilt and 
low self-esteem.

A May 2006 VA initial evaluation for PTSD treatment reflects 
PTSD symptoms of a depressed mood, nightmares, trouble 
staying asleep, and an exaggerated startle response.

With regard to his social history, the Veteran reported that 
he had been married twice.  He had been separated from his 
wife for three years, and she was involved with another man.  
He had two children and two step-children.  He lived with his 
daughter.  He stated that he had a good relationship with his 
children and with his wife.  

With regard to his occupational history, the Veteran reported 
that he had worked as a plane captain for fourteen years, 
with duties to clean and inspect aircrafts.  He then worked 
in maintenance at a hotel, but was fired because he could not 
get along with his supervisor.  He felt that his temper and 
low tolerance level impacted his ability to do his job.

Mental status examination revealed that the Veteran was alert 
and oriented.  He was neatly and cleanly dressed.  He stated 
that his wife described him as a "hard guy" due to his 
military background.  He denied any suicidal or homicidal 
ideations, but admitted to past thoughts of killing himself 
and then killing his wife; however, he did not feel that he 
would act on this idea.   There was no indication of a 
thought disorder.  The diagnosis was PTSD, chronic, mild, as 
well as depressive disorder, not otherwise specified, mild.  
Based upon the above, the psychologist assigned a GAF score 
of 61.

On June 2006 VA psychiatric examination, the Veteran reported 
that he had begun experiencing problems with PTSD when he 
returned from Vietnam.  He was currently on medication to 
control his symptoms, which he found helpful.  His PTSD 
symptoms included trouble falling asleep and staying asleep, 
nightmares, intrusive memories, an exaggerated startle 
response, hypervigilence, poor concentration, irritability, 
avoidance of situations which might trigger memories of 
Vietnam, and avoidance of others.  He stated that while he 
used to take pride in the way that he dressed, he found that 
he no longer cared about his clothes.  He reported that he 
was not eating well. 

With regard to his social history, the Veteran reported that 
he had been married to his second wife for over twenty years, 
but that they were currently separated and planned to attend 
counseling.  He enjoyed spending time with his children.  He 
had one friend that he met with a few times per week, but 
spent most of his time alone in his study.  He found himself 
losing interest in many activities, such as fishing. 

With regard to his legal history, the Veteran reported that 
he had once been arrested during an argument with his wife, 
but that the charges had been dropped.  As part of his 
probation, he had been instructed to seek counseling, which 
began his treatment for PTSD. 

With regard to his occupational history, the Veteran reported 
that he had retired eight years previously from the position 
of plane captain because his reflexes were growing less 
sharp.  The Veteran denied that his PTSD impacted his ability 
to function in a job.  

On mental status examination, the Veteran was neatly dressed 
and demonstrated good personal hygiene.  He was pleasant, 
polite, and cooperative.  His mood was dysphoric and his 
affect was congruent.  His thought process and content were 
normal.  He maintained eye contact and his behavior was 
appropriate.  He was alert and oriented.  His speech was 
normal.  There was no evidence of gross memory impairment.  
He denied suicidal or homicidal ideations, though he did 
sometimes think he was "better off dead."  The diagnosis 
was PTSD, chronic, as well as major depressive disorder, 
recurrent, moderate, chronic.  Based upon the above, the 
examiner assigned a GAF score of 52. 

The examiner concluded that the Veteran's PTSD symptoms were 
moderate in severity.  His PTSD impacted his social 
functioning, namely his first and second marriages.  He 
preferred to isolate himself and had lost all interest in 
social activities.  The examiner felt that there was a heavy 
depressive component to his PTSD.  Although the Veteran noted 
some progress since he began treatment, due to his chronicity 
of symptoms and his age, his prognosis remained "very 
guarded."  

Private treatment records dated in July 2006 reflect that the 
Veteran described himself as constantly depressed and angry, 
with frequent panic attacks.  He stated that he had not been 
happy in three or four years.  He was unable to maintain 
effective relationships or tolerate even mild stress.  He was 
described as having a flattened affect and poor eye contact.  
He stated that he kept his guns and his ammunition separately 
so that he would not act on any of his suicidal or homicidal 
thoughts.  However, he stated that he did not desire to kill 
himself or his wife at that time.  

With regard to his occupational status, the Veteran reported 
that he had not worked for over a year, and had left his job 
due to a fractured patella.  He stated that he would probably 
have left the position anyway because it was difficult for 
him get along with his fellow employees and he tended to 
isolate himself from those around him.

With regard to his social status, he reported that he was not 
currently creating or maintaining any relationships.  He 
stated that his relationship with his wife was not good, and 
that only some of his children liked him. 

His diagnoses were PTSD, chronic, severe, major depression, 
panic disorder with agoraphobia, nicotine dependence, and 
partner relational problems.  A GAF score of 40 was assigned.  

VA treatment records dated from May 2006 to May 2008 reflect 
that the Veteran took part in PTSD maintenance group 
sessions.  In December 2007, an individual counseling note 
reflects that the Veteran was appropriately dressed and 
groomed.  He was alert and oriented, conversational and 
cooperative.  His affect was dull and flat.  His eye contact 
was good and his memory was intact.  He denied any suicidal 
or homicidal ideations.  Throughout this time period, he was 
assigned a GAF score of 58.  

On VA examination in March 2009, the Veteran stated that he 
experienced daily symptoms of PTSD.  He reported that he was 
still separated from his wife, and his relationships with his 
children were "okay."  He stated that he did not have any 
recreational or leisure interests.  He denied any alcohol or 
substance abuse. There was no impairment of thought process 
or communication. 

Mental status examination revealed that the Veteran as well 
groomed, friendly, and cooperative.  His mood was moderately 
depressed.  His attention, memory, and judgment were intact.  
The examiner found the Veteran's PTSD symptoms to be moderate 
in severity.  The diagnosis was PTSD, chronic, as well as 
depressive disorder, not otherwise specified.  Based upon the 
above, a GAF score of 55 was assigned.  The examiner did not 
find total social and occupational impairment, nor did he 
find deficiencies in most areas of living.  The Veteran did, 
however, exhibit signs of reduced reliability and 
productivity.

In this case, on May 2006 VA examination, the Veteran was 
assigned a GAF score of 61.  In June 2006, he was assigned a 
GAF score of 52.  On July 2006 private examination, however, 
he was assigned a GAF score of 40.  VA treatment records 
dated from May 2006 to May 2008 reflect scores of 58.  Then, 
on March 2009 VA examination, he was assigned a GAF score of 
55.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 (Mar. 
1995).

According to the DSM-IV, GAF scores of 61 to 70 reflect some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores of 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech that is at times illogical, obscure, or 
irrelevant) OR impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

Resolving doubt in the Veteran's favor, the Board finds that 
a 70 percent rating is warranted for PTSD since February 10, 
2006, the effective date of service connection.  As a result 
of PTSD, the Veteran has deficiencies in most areas, such as 
work, family relations, judgment, thinking, and mood.  With 
regard to his occupational functioning, the Veteran's VA 
social worker and his private psychiatrist both found that 
his PTSD prevented him from any sort of employment.  The 
Veteran displayed isolating behavior and was unable to deal 
with stressful social situations.  In his last employment 
position, he was unable to get along with his supervisor and 
was uncomfortable being around his fellow employees.  

With regard to his social functioning, the Veteran has 
attributed his PTSD to the break-up of his marriages.  
Throughout the appeal period, he has had a strained 
relationship with his wife.  He has stated that some of his 
children like him, but the others did not.  He lived with his 
daughter, with whom he had a good relationship.  However, he 
had only one friend and could not maintain meaningful 
relationships.  He had problems with his anger and 
irritability, which resulted in a short fuse with his family 
and in social and occupational situations.  He also 
experienced a decreased interest in recreational or leisure 
pursuits, such as fishing or taking pride in his appearance.  
He has stated that he does not currently have any hobbies.  
His PTSD has been described by his examiners as moderate in 
degree and, by others, as severe.  His depression has been 
described as a key element to his PTSD. 

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating, since February 10, 2006.  His history 
demonstrates clear occupational and social impairment, with 
deficiencies in most areas.  He has been shown to suffer from 
impaired impulse control, anxiety, depression, and suicidal 
and homicidal ideation.  With respect to whether his 
disability warrants a total 100 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against such a finding.  The Veteran has not been 
shown to have gross impairment in thought processes or 
communication.  Further, there is no evidence that the 
Veteran has persistent delusions or hallucinations.  
Additionally, there is no evidence that the Veteran's PTSD 
has caused a persistent danger of hurting himself, or that he 
is unable to maintain a minimal level of personal hygiene.  
He is not disoriented as to time or place, and there is no 
evidence that he suffers from a memory loss manifested by an 
inability to recall the names of close relatives, his own 
occupation, or his own name.  Therefore, the Board finds that 
a rating in excess of 70 percent is not warranted for the 
period since February 10, 2006.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's PTSD, but findings supporting a rating in excess of 
f 70 percent have not been documented.  In addition, it has 
not been shown that his PTSD during this period required 
frequent periods of hospitalization or produced marked 
interference with his employment, beyond that envisioned by 
the 70 percent rating.  While some physicians found that his 
mental disorder prevented him from working, others found that 
the impairment was only moderate.  Therefore, the Board finds 
that the evidence does not establish a marked interference 
with employability beyond that envisioned by the 70 percent 
rating.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for his anxiety 
disorder is not warranted.

Finally, the Board has considered whether higher ratings 
might be warranted for any period of time during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that since February 10, 2006, 
when service connection became effective, the Veteran's PTSD 
has warranted a 70 percent rating, but no higher.  The 
benefit of the doubt has been resolved in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial rating following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and post-service 
treatment records with the claims folder.  In addition, he 
was afforded two VA examinations, in June 2006 and in March 
2009.  Thus, the duty to assist has been met.


ORDER

An increased initial rating of 70 percent for PTSD for the 
period since February 10, 2006, is granted.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


